Filed:   April 28, 2003

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 02-1418
                             (CA-01-519)



JH, a minor, etc., et al.,

                                               Plaintiffs - Appellants,

          versus


Henrico County School Board,

                                                  Defendant - Appellee.



                               O R D E R



     The court amends its opinion filed April 21, 2003, as follows:

     On the cover sheet, section 3, line 2 -- “Eastern District of

Virginia, at Norfolk” is corrected to read “Eastern District of

Virginia, at Richmond.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                               PUBLISHED

             UNITED STATES COURT OF APPEALS

                   FOR THE FOURTH CIRCUIT

4444444444444444444444444444444444444444444444447
JH, a minor, by and through his
parents and next friends, JD and
SS; JD; SS,
      Plaintiffs-Appellants,             No. 02-1418

     v.

HENRICO COUNTY SCHOOL BOARD,
     Defendant-Appellee.
4444444444444444444444444444444444444444444444448

            Appeal from the United States District Court
          for the Eastern District of Virginia, at Richmond.
             Richard L. Williams, Senior District Judge.
                            (CA-01-519)

                     Argued: January 22, 2003

                      Decided: April 21, 2003

      Before WIDENER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.

____________________________________________________________

Vacated and remanded by published opinion. Senior Judge Hamilton
wrote the opinion, in which Judge Widener and Judge Gregory joined.

____________________________________________________________

                             COUNSEL

ARGUED: William Henry Hurd, Richmond, Virginia, for Appel-
lants. Joseph Thomas Tokarz, II, Assistant County Attorney,
COUNTY OF HENRICO, Richmond, Virginia, for Appellee. ON
BRIEF: Edward M. Wayland, Charlottesville, Virginia, for Appel-
lants. Joseph P. Rapisarda, Jr., County Attorney, COUNTY OF HEN-
RICO, Richmond, Virginia, for Appellee.

____________________________________________________________

                                OPINION

HAMILTON, Senior Circuit Judge:

   In this action arising under the Individuals with Disabilities Educa-
tion Act (the IDEA), 20 U.S.C. §§ 1400 to 1487, JH, a minor child,
and his parents, JD and SS,1 seek $1,875 from the Henrico County
School Board (the County) as reimbursement for the costs associated
with the provision of speech/language and occupational therapy ser-
vices to JH during the summer of 2001.2 The district court granted
summary judgment in favor of the County. JH, JD, and SS (collec-
tively the Plaintiffs) noted this timely appeal.

    For reasons that follow, we vacate the judgment entered by the dis-
trict court in favor of the County and remand the case to the district
court with instructions that the district court remand the case to the
administrative hearing officer for further proceedings in accordance
with this opinion.

                                    I.

   In order to put the facts of this case in their proper perspective, we
will first set forth the relevant statutory and regulatory background.

   In general, the IDEA requires all states which receive federal funds
for education to provide each child between the ages of three and
twenty-one, who has a disability, with a free appropriate public edu-
cation (FAPE). 20 U.S.C. § 1412(a)(1)(A). Congress enacted the
____________________________________________________________
   1
     We refer to the child and the child's parents by their initials in order
to protect the identity of the child.
   2
     In IDEA parlance, educational services provided to a disabled child
during the summer in a school system where children do not normally
attend school during the summer are called extended school year services
(ESY Services). 34 C.F.R. § 300.309.

                                    2
IDEA, in part, "to ensure that all children with disabilities have avail-
able to them a free appropriate public education that emphasizes spe-
cial education and related services designed to meet their unique
needs and prepare them for employment and independent living." 20
U.S.C. § 1400(d)(1)(A). Notably, however, although the IDEA
requires that "[s]tates must provide specialized instruction and related
services sufficient to confer some educational benefit upon the handi-
capped child," it "does not require the furnishing of every special ser-
vice necessary to maximize each handicapped child's potential."
Hartmann v. Loudoun County Bd. of Educ., 118 F.3d 996, 1001 (4th
Cir. 1997) (internal quotation marks and citations omitted).

    The IDEA requires a school district to provide an appropriate Indi-
vidual Educational Program (IEP) for each disabled child. MM v.
School Dist. of Greenville Co., 303 F.3d 523, 527 (4th Cir. 2002).
"An appropriate IEP must contain statements concerning a disabled
child's level of functioning, set forth measurable annual achievement
goals, describe the services to be provided, and establish objective
criteria for evaluating the child's progress." Id. Every IEP must be
prepared by an IEP team, which consists of a representative of the
school district, the child's teacher, the child's parents or guardian and,
where appropriate, the child himself. 20 U.S.C. § 1414(d)(1)(B).

    With this statutory and regulatory background in mind, we turn to
the facts of the present case. There is no dispute that JH, who was
born on May 16, 1994, suffers from a high functioning form of autism
which qualifies as a disability under the IDEA. At all times relevant
to this case, JH attended Dumbarton Elementary School, a school
operated by the County.

   In May 1998, the County classified JH as eligible for special edu-
cation services under the IDEA. During the summer of 2000 (i.e., the
summer immediately preceding JH starting kindergarten), JH received
ESY Services from the County consisting of a total of twelve hours
of speech/language therapy and eight hours of occupational therapy.

   Beginning in the fall of 2000, JH attended kindergarten with nondi-
sabled children in a regular classroom at Dumbarton Elementary
School under an IEP for the 2000-2001 school year (the Kindergarten

                                   3
IEP).3 The Kindergarten IEP set twenty-seven goals for JH to master
by the end of his regular kindergarten school year. In order to meet
these goals, the Kindergarten IEP provided JH six hours per day of
one-on-one service by an instructional assistant in addition to two
hours of speech/language therapy per week and two hours of occupa-
tional therapy per week.

   Nancy Smith (Smith), a speech/language pathologist with twenty-
eight years experience, provided JH his speech/language therapy,
while Carolyn Stone (Stone), an occupational therapist with twenty-
six years experience, provided JH his occupational therapy.4 Stone
had also provided occupational therapy services to JH during the
1999-2000 school year. During JH's regular kindergarten school year,
Smith and Stone each saw JH at least three times per week and talked
regularly with his classroom teacher, Howard Everette (Everette), and
the instructional assistant assigned to JH.

   At the time, Helen McGrath (McGrath) served as Dumbarton Ele-
mentary School's special education teacher. Although McGrath did
not actually teach JH, per the Kindergarten IEP, she did provide
Everette and the instructional assistant assigned to JH with one hour
each week of consulting services regarding JH.

   Various testing at the end of JH's regular kindergarten school year
revealed that he had made substantial progress in some areas, but
remained weak in others. In June 2001, JH took the Henrico County
Assessment Test, scoring 85% in math, 100% in science, 80% in
social studies, and 85% in language arts. Other assessment tests con-
ducted at the end of JH's regular kindergarten school year revealed
that he had mastered three of the twenty-seven goals in the Kindergar-
ten IEP, and had made progress on all but two. JH had mastered the
goals of (1) discriminating between nasal and non-nasal speech with
80% accuracy, (2) marking final consonants with 75% accuracy in
conversation, and (3) using the mouse and keyboard on a computer
consistent with the skill level of his classmates. Of specific relevance
____________________________________________________________
   3
     The Kindergarten IEP expired May 5, 2001. The Plaintiffs take no
issue with the Kindergarten IEP.
   4
    Both Smith and Stone have worked with autistic children since the
mid-1970s.

                                 4
in the present appeal, although JH had improved his skills with
respect to using language appropriately in social situations, referred
to as social pragmatics, he remained seriously behind his peers in that
area. The two goals upon which JH had made absolutely no progress
were (1) using contingent statements "(`I like the beach too. I found
shells. We go swimming.')" to maintain conversations for five turns
in four out of five opportunities, and (2) maintaining the same topic
for five turns with no more than one verbal prompt in four out of five
opportunities. (J.A. 707).

   Because the Kindergarten IEP did not provide that JH would
receive ESY Services during the summer of 2001, JD and SS
requested an IEP team meeting in order to request that the County
provide JH with such services. The meeting took place on May 14,
2001. JD and SS took the position that not only should the County
provide JH with ESY Services for the summer of 2001, but that it
should do so at the same level as provided in the Kindergarten IEP.
The County agreed that JH needed ESY Services during the summer
of 2001, but disagreed with JD and SS regarding the appropriate type
and amount of such services. The County endorsed a peer modeling
approach suggested by Smith and Stone in which JH would interact
with his peers in order to improve his social language and fine motor
skills. Based on Smith and Stone's experience with JH during the reg-
ular kindergarten school year, they believed that JH had difficulty
generalizing social language skills taught in individual therapy ses-
sions to other settings such as the classroom, playground, and home.
Therefore, rather than focusing on one-on one services, Smith and
Stone believed that JH would best be served by receiving ESY Ser-
vices focused on improving JH's peer communication skills.

   On June 11, 2001, the County members of the IEP team issued a
final proposed IEP for JH for the summer of 2001 (the Summer 2001
IEP). The Summer 2001 IEP provided that while attending the regular
ten week summer school session at Dumbarton Elementary School,
JH would receive: (1) special education services four hours per day
from July 9 through August 2 and ten hours per week from August
21 through September 1; (2) special education consultation for thirty
minutes per week for the entire summer; (3) assistance from an
instructional assistant twelve hours per week from June 18 through
June 29, sixteen hours per week from July 9 through August 2, and

                                  5
fifteen hours per week from August 6 through August 18; (4) individ-
ual speech/language therapy conducted in four thirty-minute sessions
over the course of the summer; and (5) individual occupational ther-
apy conducted in five thirty-minute sessions over the course of the
summer.

   JD and SS objected to the Summer 2001 IEP on the ground that it
provided JH inadequate amounts of individual speech/language and
occupational therapy. JD and SS wanted such therapies to continue at
the same level as provided in the Kindergarten IEP. Under the Kin-
dergarten IEP, JH had received two hours of individual
speech/language therapy per week and two hours of individual occu-
pational therapy per week.

   Following an unsuccessful attempt at mediation, a due process
hearing before an administrative hearing officer (the Hearing Officer)
was held on July 30, 2001. Meanwhile, at the Plaintiffs' expense, JH
received private speech/language and occupational therapy during the
Summer of 2001 at the same level as provided in the Kindergarten
IEP.

    Before the Hearing Officer, the County contended that the only
purpose of ESY Services is to maintain the progress that a disabled
child had already made during the regular school year. The County
also contended that the services provided in the Summer 2001 IEP
would meet this goal and offered expert testimony and other evidence
in support of this contention.

   The Plaintiffs, in contrast, contended that in addition to maintain-
ing the progress that a disabled child had already made during the reg-
ular school year, ESY Services should also be provided in order to
help a disabled child master goals in the IEP for the regular school
year that had gone unmet. The Plaintiffs also maintained that, in the
case of autistic children, the maximum amount of ESY Services
should be provided in order to take advantage of the limited "window
of opportunity" for when such children are most able to effectively
overcome deficits due to autism. In this regard, the Plaintiffs relied on
the expert testimony before the Hearing Officer of Dr. Ronald David,
M.D. (Dr. David), an associate clinical professor of pediatrics at the
Medical College of Virginia. According to Dr. David, JH has a win-

                                   6
dow of opportunity for when he can most effectively learn to over-
come his deficits due to autism, which window will close at age eight
or nine. In the opinion of Dr. David, after age eight or nine, JH will
have a far more difficult time learning the skills that he needs to func-
tion in life.

    The Plaintiffs also relied on the expert testimony before the Hear-
ing Officer of Dr. Donald Oswald, Ph.D. (Dr. Oswald), a licensed
clinical psychologist who works exclusively with autistic children and
adults. According to Dr. Oswald, using the summer months merely to
maintain the speech/language and sensory motor skills that an autistic
child has already gained as opposed to using such time to actively fos-
ter continued development of such skills, will limit the child's ability
to participate and benefit from a regular classroom setting and limit
the extent to which he will be able to compensate for the functional
limitations of autism.

    The Hearing Officer issued his decision on August 7, 2001. Based
upon all of the evidence before him, the Hearing Officer found that
"JH needs the ESY with the same level of instruction in
speech/language and OT that he received in kindergarten which is two
hours of each, each week (four hours total) . . . ." (J.A. 528). The
Hearing Officer agreed with the Plaintiffs that just maintaining the
skills that JH had learned in kindergarten was not appropriate in light
of JH's disability which left him with only a one or two year window
of opportunity before his learning patterns changed. According to the
Hearing Officer, the purpose of ESY Services is to make "reasonable
progress" on unmet goals rather than simply maintaining gains
already made. Id. However, the Hearing Officer rejected the Plain-
tiffs' position that the purpose of ESY Services is to master unmet
goals of the IEP for the regular school year. As relief, the Hearing
Officer ordered that the Summer 2001 IEP be amended to provide JH
with two hours of speech/language therapy per week and two hours
of occupational therapy per week. Finally, the Hearing Officer
ordered that the stated goal of the Summer 2001 IEP "should be
amended from `maintaining' to `making reasonable progress.'" (J.A.
529). The Hearing Officer did not address the issue of reimbursement
for the expenses that JD and SS had already incurred in providing pri-
vate speech/language and occupational therapy to JH during the Sum-
mer of 2001 at the same level as the Kindergarten IEP.

                                   7
    On August 13, 2001, the Plaintiffs filed the present action pursuant
to 20 U.S.C. § 1415(i), seeking review of the Hearing Officer's deci-
sion. The Plaintiffs claimed that the Hearing Officer erred in failing
to order that they be reimbursed for the speech/language therapy and
occupational therapy services that JH received during the summer of
2001 at the same level as the Kindergarten IEP. The Plaintiffs also
alleged that the Hearing Officer erred by refusing to order that the
Summer 2001 IEP state as its overall goal that JH master goals unmet
under the Kindergarten IEP. The County filed an answer and counter-
claim, which counterclaim sought to reverse the Hearing Officer's
decision regarding the level of speech/language and occupational
therapy services.

   The parties filed cross-motions for summary judgment. The district
court granted summary judgment for the County on the County's
counterclaim, holding that: (1) the Summer 2001 IEP was reasonably
calculated to provide JH with educational benefit, and (2) the proper
goal for the Summer 2001 IEP was to make reasonable progress on,
rather than master, the stated goals.

    The Plaintiffs noted the present appeal. Significantly, on September
6, 2002, just three weeks after the completion of the briefing schedule
in this case, we issued MM v. School District of Greenville County,
303 F.3d 523 (4th Cir. 2002). In MM, we first announced a formal
standard for determining when ESY Services are appropriate under
the IDEA: "ESY Services are only necessary to a FAPE when the
benefits a disabled child gains during a regular school year will be
significantly jeopardized if he is not provided with an educational
program during the summer months." Id. at 538. In MM, we carefully
emphasized that, under this standard, "the mere fact of likely regres-
sion is not a sufficient basis, because all students, disabled or not,
may regress to some extent during lengthy breaks from school." Id.

   Prior to oral argument, we granted the parties leave to address, in
writing, the impact of MM on the issues in the present appeal. We
have that additional briefing before us for consideration.

                                  II.

   In MM, we set forth our standard of review with respect to a district
court's decision to grant a motion for summary judgment in an IDEA
case:

                                  8
            In a judicial proceeding under the IDEA, a reviewing
          court is obliged to conduct a modified de novo review, giv-
          ing "due weight" to the underlying administrative proceed-
          ings. In such a situation, findings of fact made in
          administrative proceedings are considered to be prima facie
          correct, and if a reviewing court fails to adhere to them, it
          is obliged to explain why. The court is not, however, to sub-
          stitute [its] own notions of sound educational policy for
          those of local school authorities. . . .

            Whether a district court has accorded the proper "due
          weight" to the administrative proceedings is a question of
          law—or at least a mixed question of law and fact—to be
          reviewed de novo by an appellate court. In our review, we
          need not defer to factual recitations made by a district court
          from the administrative record, because that court stands in
          no better position than do we in reviewing the record. In
          conducting our review in an IDEA proceeding, we therefore
          must examine the entire record, and we must afford "due
          weight" to the administrative determinations, applying the
          standard of review utilized by the district court. However,
          where a district court has heard and considered additional
          evidence, . . . we review its findings of fact for clear error.

Id. at 530-31 (some internal quotation marks omitted) (citations omit-
ted) (alteration in original). We further reiterated in MM that "[t]he
courts should, to the extent possible, defer to the considered rulings
of the administrative officers, who also must give appropriate defer-
ence to the decisions of professional educators." Id. at 533.

                                  III.

   The Plaintiffs primarily challenge the district court's grant of sum-
mary judgment in favor of the County on the basis that the district
court erred by not giving appropriate deference to the Hearing Offi-
cer's findings. Relatedly, the Plaintiffs argue that the "reasonable
progress" standard used by the Hearing Officer and the district court
required that JH receive the same level of speech/language and occu-
pational therapy services during the summer of 2001 as he had
received under the Kindergarten IEP.

                                   9
   The County essentially takes the position that this case must be
analyzed under the MM standard for ESY Services, and under such
standard, the evidence shows that the Summer 2001 IEP provided JH
a FAPE.

    Prior to our decision in MM, the Fourth Circuit had not developed
a standard for determining when ESY Services are appropriate under
the IDEA. Id. at 537. Following MM, Fourth Circuit precedent is clear
that "ESY Services are only necessary to a FAPE when the benefits
a disabled child gains during a regular school year will be signifi-
cantly jeopardized if he is not provided with an educational program
during the summer months." Id. at 538.

   The Hearing Officer addressed the Plaintiffs' challenge to the Sum-
mer 2001 IEP under a standard more favorable to the Plaintiffs than
the standard provided in MM. The Hearing Officer assessed the ade-
quacy of the Summer 2001 IEP by considering whether the level of
services provided in the Summer 2001 IEP would allow JH to make
reasonable progress on the skills targeted by such IEP. He ultimately
determined that it would not, and decided that in order for JH to make
reasonable progress on the skills targeted in the Summer 2001 IEP,
JH would need to receive speech/language and occupational therapy
services at the same level as provided in the Kindergarten IEP.
Indeed, the Hearing Officer ordered the stated goal of the Summer
2001 IEP "amended from `maintaining' to `making reasonable prog-
ress.'" (J.A. 529). The district court agreed with the Hearing Officer's
use of the "reasonable progress" standard, but disagreed with his
weighing of the evidence presented at the due process hearing. (J.A.
528).

   The goal of a disabled child making reasonable progress during the
summer months on unmastered skills is obviously a higher goal than
simply preventing the skills and benefits the same child has already
gained from the regular school year from being significantly jeopar-
dized. Given the fact that neither the Hearing Officer nor the district
court had the benefit of our announcement in MM of the formal stan-
dard in our circuit for determining when and at what level ESY Ser-
vices are necessary to a FAPE, their use of a different standard is
understandable. Nevertheless, the situation presently leaves us with an
appellate record that is inadequate for effective appellate review.

                                  10
Most notably, the record does not contain a finding by the Hearing
Officer regarding the appropriateness of the Summer 2001 IEP under
the MM standard for ESY Services. In other words, the record does
not contain a finding regarding whether the level of services provided
in the Summer 2001 IEP was adequate to prevent the gains that JH
had made during his regular kindergarten school year from being sig-
nificantly jeopardized.5

    Despite the lack of such a finding, we observe that the record
indeed does contain conflicting evidence regarding whether the level
of services provided in the Summer 2001 IEP was adequate to prevent
the gains that JH made during his regular kindergarten school year
from being significantly jeopardized. For example, in support of the
Plaintiffs, the record contains the testimony of Dr. Oswald that
"[r]educing the frequency of related services represents a significant
change and a threat to the progress that JH and his teachers have
worked so hard to achieve." (J.A. 834). Also in support of the Plain-
tiffs, the record contains the testimony of JH's private occupational
therapist since March 1999, Geri Allen, that JH needs to continue two
____________________________________________________________
   5
     The Plaintiffs argue that this case must be decided under the reason-
able progress standard used by the Hearing Officer and the district court
because the County did not file a cross appeal challenging such use as
erroneous. The Plaintiffs' argument is without merit. "[T]he general rule
is that without taking a cross-appeal, the prevailing party may present
any argument that supports the judgment in its favor as long as the
acceptance of the argument would not lead to a reversal or modification
of the judgment rather than an affirmance." Bell Atlantic Network Servs.,
Inc. v. Covad Communications Group, Inc., 262 F.3d 1258, 1278 (Fed.
Cir. 2001) (internal quotation marks omitted). Accord El Paso Natural
Gas Co. v. Neztsosie, 526 U.S. 473, 478-79 (1999) ("Absent a cross-
appeal, an appellee may `urge in support of a decree any matter appear-
ing in the record, although his argument may involve an attack upon the
reasoning of the lower court,' but may not `attack the decree with a view
either to enlarging his own rights thereunder or of lessening the rights of
his adversary.'") (quoting United States v. American Ry. Express Co.,
265 U.S. 425, 435 (1924)). Here, the County does not seek to modify the
judgment in any way. Indeed, the County does no more than defend the
judgment of the district court. Thus, no cross appeal by the County was
necessary in order for the County to challenge the reasonable progress
standard as incorrect.

                                  11
hours of occupational therapy per week "so as not to regress . . . ."
(J.A. 160).

   We also observe that, with respect to JH, the record contains a
questionnaire, completed by McGrath, entitled "CONSIDERATION
FOR EXTENDED SCHOOL YEAR (ESY) Henrico County Public
Schools." (J.A. 998). The questionnaire expressly states:

          Extended school year (ESY) is designed to provide a free
          appropriate public education to children with disabilities
          who experience significant regression of critical life skills
          because of an interruption in the instructional program. The
          information you provide below will assist in determining
          whether the above named student qualifies for ESY.

(J.A. 998). Of relevance to the MM standard for ESY Services, the
form asks "[w]hat previous interruption in the educational program
has caused a permanent, irreparable or major loss in this student's
ability to perform?" (J.A. 999). McGrath answered: "Christmas -
Thanksgiving - after illness. [JH] has great difficulty reorienting to
the school environment, structure, and social settings." The question-
naire also asks: "What permanent, irreparable or major loss of critical
life skills will occur as a result of interruption of this student's educa-
tion?" McGrath answered: "Emerging communication, social, behav-
ioral (sensory) skills, cognitive skills[, and] fine motor skills" (J.A.
999).

   In support of the County's position that the Summer 2001 IEP met
the MM standard for ESY Services, the County relies upon the testi-
mony and reports of Smith and Stone. The Hearing Officer qualified
both Smith and Stone as expert witnesses, and both testified from
extensive personal knowledge of JH's specific educational perfor-
mance. According to Smith, the Summer 2001 IEP provided JH a
FAPE given that JH had reached parity with his peers in the areas of
expressive language, receptive language, and articulation and that his
remaining deficit area was social pragmatics. She further testified that
the literature in the field indicates that social pragmatics should be
taught in a natural setting, not one-on-one with a therapist. Therefore,
Smith testified: "After working with [JH] this past year[,] . . . I think
we would meet his needs better working in an integrated model in the

                                   12
classroom setting or in small groups, so that he would have the oppor-
tunity to be able to interact with his peers." (J.A. 369). Stone con-
curred in this recommendation and testified that JH works best in the
classroom "which is the natural setting for him," that he needs to prac-
tice and reinforce what he has been taught in all settings, and that he
does not need a therapist with him while he does so. (J.A. 418). Spe-
cifically, with respect to the issue of regression, Smith testified that
JH did not regress over school breaks. In fact, Smith directly disputed
McGrath's opinion that JH's degree of progress on critical life skills
would be affected if he did not receive ESY Services during the sum-
mer of 2001.

   Because the record does not contain findings by the Hearing Offi-
cer with respect to whether the level of speech/language and occupa-
tional therapy services provided in the Summer 2001 IEP was
adequate to prevent the gains that JH had made in these areas during
his regular kindergarten school year from being significantly jeopar-
dized, we are presently unable to conduct meaningful appellate
review of the district court's judgment. Accordingly, we vacate that
judgment and remand with instructions that the district court further
remand the case to the Hearing Officer for reconsideration under the
MM standard. We direct that upon such reconsideration, the Hearing
Officer shall consider the "window of opportunity" evidence pre-
sented by the Plaintiffs to the extent that it is relevant to the question
of whether the level of services provided in the Summer 2001 IEP
was adequate to prevent the gains that JH had made during his regular
kindergarten school year from being significantly jeopardized. We
also direct that, prior to any decision being issued by the Hearing
Officer, the parties be allowed to present oral and written argument
before the Hearing Officer regarding the evidence in the record in
support of their respective positions.

                                         VACATED AND REMANDED

                                   13